DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 includes the number 19 and additional language and the following claim 19 includes the language “unused”.  It is unclear if claim 19 is a separate claim or if all the limitations are part of claim 18. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376) and Rusek, JR. (U.S. Application Publication No. 2004/0180176).
Eyhorn discloses a vacuum insulated panel (Fig. 1) comprising: an airtight casing enclosing a space under vacuum , the vacuum insulated panel having a thermal conductivity of less than 100 mW/m.K, at 20 degrees C and in an environment at atmospheric pressure (par. 11), the airtight casing comprising an inner metal wall and an outer metal wall, airtightly sealed together peripherally (par. 29), and a porous thermally insulating material (1) disposed in the space, the porous thermally insulating material being structural to support the inner and outer metal walls against atmospheric pressure (par. 11), wherein the inner metal wall and outer metal wall are surrounded by an attachment flange (5) which comprises a mechanically reinforced frame (par. 29) located at least locally around the seal between the inner metal wall and outer metal wall, and which receives, around said seal, fixing means for attaching to a structure to which the vacuum insulated panel is added in order to be attached intended use), the 
Eyhorn fails to teach each of the inner metal wall and the outer metal wall having a thickness of less than 3 mm, and wherein the inner metal wall and outer metal wall, include both concave-formed sections and are arranged with one of said concavities inside the other so as to jointly define a bowl having a double wall.
Rusek ‘376 teaches that it is known in the art to manufacture a foil with a thickness of less than 3 mm (par. 33),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the walls with a thickness of less than 3 mm, since such a modification would be a substitution of known elements to achieve a predictable result and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Rusek ‘176 teaches that it is known in the art to manufacture a vacuum insulation panels in the shape of a bowl (par. 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the panel of Eyhorn with a bowl shape, in order to adjust the uses of the panel and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Claims 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376), Rusek, JR. (U.S. Application Publication No. 2004/0180176) and Hunter (U.S. Patent No. 6,037,033).
The modified device of Eyhorn teaches all the claimed limitations as shown above but fails to teach wherein the space contains a gas having a thermal conductivity that is lower than 26mW/m.K.
Hunter teaches that it is known in the art to fill a space with in a vacuum panel with a gas having a thermal conductivity that is lower than 26mW/m.K (col. 11, lines 51-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have filled the space with a gas, in order to enhance the thermal properties of the panel.

Claims 11, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al. (U.S. Application Publication No. 2004/0224120) in view of Rusek, JR. (U.S. Application Publication No. 2012/0009376), Rusek, JR. (U.S. Application Publication No. 2004/0180176), Hunter (U.S. Patent No. 6,037,033) and Byrd et al. (U.S. Patent No. 4,403,075).
The modified device of Eyhorn teaches all the claimed limitations as shown above but fails to teach wherein multiple parts are used in an aircraft engine nacelle with inner and outer fixed structures.
Byrd teaches that it is known in the art to use thermal panels in aircraft engine nacelles (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the vacuum insulted panels in an aircraft engine nacelle, since such a modification would be the use of a known device in a known manner to achieve a predictable result.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733